Case: 4:15-cr-00404-HEA Doc. #: 2300 Filed: 07/12/19 Page: 1 of 10 PageID #: 11078




                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION

  UNITED STATES OF AMERICA,                        )
                                                   )
        Plaintiff,                                 )
                                                   )
  v.                                               )     Case No. 4:15CR00404 HEA
                                                   )
  ADRIAN LEMONS,                                   )
                                                   )
        Defendant.                                 )

                            MOTION OF THE UNITED STATES
                       FOR PRELIMINARY ORDER OF FORFEITURE

        COMES NOW the United States of America, by and through its attorneys, Jeffrey B.

 Jensen, United States Attorney for the Eastern District of Missouri, and Stephen Casey, Assistant

 United States Attorney for said District, and moves this Court to issue a Preliminary Order of

 Forfeiture in the above-captioned case.      In support thereof, the United States sets forth the

 following:

        1.       On May 3, 2019, Defendant Adrian Lemons pled guilty to Count 19 of the Fifth

 Superseding Indictment charging the offense of Conspiracy to Commit Drug Trafficking, in

 violation of Title 21, United States Code, Sections 841(a)(1) and 846.

        2.       The Indictment also alleged forfeiture of any property constituting, or derived

 from, any proceeds obtained, directly or indirectly, as a result of a violation of Title 21, United

 States Code, Sections 841(a)(1) and 846, and any property used, or intended to be used, in any

 manner or part to commit or to facilitate the commission of such violation, pursuant to Title 21,

 United States Code, Section 853(a).     The Indictment further alleged forfeiture of a sum of
Case: 4:15-cr-00404-HEA Doc. #: 2300 Filed: 07/12/19 Page: 2 of 10 PageID #: 11079




 money equal to the total value of any property, real or personal, constituting or derived from any

 proceeds obtained directly or indirectly as a result of such offense (the “Forfeiture Money

 Judgment”).

        3.        Based upon the allegation set forth in the Fifth Superseding Indictment and the

 evidence set forth in Defendant’s Guilty Plea Agreement, the specific property subject to

 forfeiture includes, but is not limited to, the following (hereafter, the “Subject Property”):

        a. Approximately $245,492.53 U.S. Currency seized on or about January 13, 2016;

        b. Approximately $4,000.00 U.S. Currency seized on or about January 13, 2016;

        c. One 2005 BMW Coupe 645Ci, VIN: WBAEH73445B192800 seized on or about
           January 13, 2016;

        d. Real Property located at 11553 Poggemoeller Ave., together with all appurtenances,
           improvements, and attachments thereon:

        e. Miscellaneous Jewelry seized on or about January 13, 2016, more particularly
           described as follows:

                 i.   One 10KT white gold diamond bracelet,
                ii.   U.S. Polo Assn. wrist watch;
               iii.   One pair 14KT white gold earstuds;
               iv.    One stainless steel Movado watch, Model 0606800 with miscellaneous watch
                      links and pins, Serial No: 13506901;
                v.    One brass & white gold moth jewlery "grillz;"
               vi.    One Johnny's brand wristwatch;
              vii.    One square link chain and diamond cross pendant;
             viii.    One 10KT white gold mouth jewelry "grillz;"
               ix.    One Rolex Oyster Perpetual watch with approximate diamond weight 27.85ct
                      on band, Ser No: 6510592;
                x.    One 14KT yellow gold diamond cluster ring;
               xi.    One pair of earrings, silver in color with clear stones with missing backs;
              xii.    One silver bowtie ring, silver in color with clear stones-missing a stone;
             xiii.    One bowtie earring (not a pair), silver in color with clear stones- missing a
                      middle stone;
             xiv.     Two fashion rings, one silver in color, one gold in color; and
              xv.     One Kenneth Cole Quartz wristwatch.
Case: 4:15-cr-00404-HEA Doc. #: 2300 Filed: 07/12/19 Page: 3 of 10 PageID #: 11080




             4. In addition, the United States provided notice in the Fifth Superseding Indictment

 that it would seek the forfeiture of a sum of money equal to the total value of any proceeds traceable

 to the offenses to which Defendant was found guilty.     To the extent that such proceeds have been

 dissipated or are out of reach of the government, the United States is entitled to the forfeiture of a

 sum of money from Defendant for proceeds of the offenses that the United States has been unable

 to locate or identify.

             5. Pursuant to Defendant’s guilty plea to the Fifth Superseding Indictment, the United

 States now seeks a forfeiture money judgment for the total value of any property, real or personal,

 constituting or derived from any proceeds Defendant obtained from the count of conviction.

             6. In Honeycutt v. United States, 137 S. Ct. 1626 (2017), the Supreme Court held that

 a defendant is required to forfeit only those assets that he personally obtained in the course of his

 offense and may not be held jointly or severally liable to forfeit proceeds obtained only by his

 conspirators. Yet Honeycutt specifically recognized that a main organizer or leader – to which

 Defendant acknowledges he is in the Guilty Plea Agreement - may be deemed to “obtain” the full

 amount of the proceeds.      See Honeycutt, 137 S. Ct. at 1633 (“For instance, the marijuana

 mastermind might receive payments directly from drug purchasers, or he might arrange to have

 drug purchasers pay an intermediary such as the college student. In all instances, he ultimately

 ‘obtains’ the property – whether ‘directly or indirectly.’”); see also, United States v. Anderson,

 Case No. 4:14 CR 00246 AGF, Doc. # 1096 (January 9, 2018).

             7. The amount subject to forfeiture is measured by the gross amount of the drug

 proceeds. United States v. Simmons, 154 F.3d 765, 770-71 (8th Cir. 1998). The Court, in turn,

 may make a reasonable estimate of the amount given the available information. United States v.
Case: 4:15-cr-00404-HEA Doc. #: 2300 Filed: 07/12/19 Page: 4 of 10 PageID #: 11081




 Treacy, 639 F.3d 32, 48 (2d Cir. 2011). The estimate of gross receipts may be reached by

 multiplying the approximate quantity of marijuana sold by the approximate sale price. See United

 States v. Roberts, 660 F.3d 149, 165-66 (2d Cir. 2011) (calculating money judgment by

 multiplying approximate amount of drugs sold by approximate price); United States v. Pierre, 484

 F.3d 75, 86 (1st Cir. 2007) (same).

            8. Based on the Defendant’s Guilty Plea Agreement, the amount of cocaine

 attributable to Defendant is between 150 and 450 kilograms. Accordingly, multiplying 150

 kilograms (the lowest possible quantity of cocaine attributable to Defendant) by $30,000 per

 kilogram (the bottom of the range of prices for which the organization sold the cocaine) equals

 total gross proceeds “obtained” by the Defendant to be approximately $4,500,000. According to

 the Guilty Plea Agreement, the parties stipulated that investigators seized approximately

 $1,389,325 during the course of the investigation.   The jewelry, BMW coupe, and real property

 located at 11553 Poggemoeller Ave are collectively valued at approximately $96,479.    Thus, the

 United States is entitled to forfeit from the Defendant a sum of money representing the value of

 the gross proceeds obtained that are no longer available for forfeiture, or gross proceeds

 (approximately $4,500,000) less the previously seized currency and the forfeitable assets

 (approximately $1,485,804).    The United States defers to the Court to determine the exact total

 sum Defendant should be required to pay in the form of a forfeiture money judgment.

            9. Accordingly, the United States now moves pursuant to Rule 32.2(b) of the Federal

 Rules of Criminal Procedure for the entry of a Preliminary Order of Forfeiture, forfeiting the

 Subject Property to the United States pursuant to the notice provided in the Indictment, and

 entering an order of forfeiture for a sum of money equal to the gross proceeds obtained by the

                                                4
Case: 4:15-cr-00404-HEA Doc. #: 2300 Filed: 07/12/19 Page: 5 of 10 PageID #: 11082




 Defendant but are not available for forfeiture.

            10. Based upon the evidence set forth in the Guilty Plea Agreement and that was

 presented at the Defendant’s plea hearing, the United States has established the required nexus

 between the Subject Property and the offenses to which Defendant has pled guilty. Accordingly,

 the Subject Property is subject to forfeiture to the United States pursuant to Title 21, United States

 Code, Section 853.

            11. Pursuant to Rule 32.2(b)(6) and Title 21, United States Code, Section 853(n), upon

 the issuance of a Preliminary Order of Forfeiture, the United States shall publish notice of the

 Order and send direct notice to any person who reasonably appears to be a potential claimant with

 standing to contest the forfeiture in the ancillary proceeding.

            12. Upon adjudication of all third-party interests, this Court shall enter a Final Order of

 Forfeiture pursuant to Rule 32.2(c) and Title 21, United States Code, Section 853(n), in which the

 Subject Property will be ordered forfeited to the United States to be disposed of according to law.

            13. Pursuant to Rule 32.2(b)(4)(A), the Preliminary Order of Forfeiture becomes final

 as to Defendant upon sentencing. The Order remains preliminary as to third parties until the

 ancillary proceeding is concluded under Rule 32.2(c).

            14. Pursuant to Rule 32.2(b)(4)(B), the Court must include the forfeiture when orally

 announcing the sentence or must otherwise ensure Defendant knows of the forfeiture at sentencing.

 The Court must also include the forfeiture order, directly or by reference, in the judgment, but the

 Court’s failure to do so may be corrected at any time under Rule 36.

          WHEREFORE, the United States respectfully requests that this Court determine that

 Subject Property as set forth in paragraph 3 above is subject to forfeiture and enter a Preliminary

                                                   5
Case: 4:15-cr-00404-HEA Doc. #: 2300 Filed: 07/12/19 Page: 6 of 10 PageID #: 11083




 Order of Forfeiture that also includes a forfeiture money judgment for gross proceeds Defendant

 obtained that are no longer available for forfeiture.   Pursuant to Rule 32.2(b)(3) of the Federal

 Rules of Criminal Procedure, the United States also requests authority to conduct any discovery

 permitted by the Federal Rules of Civil Procedure in order to identify, locate, or dispose of any

 property subject to forfeiture under this order, including depositions, interrogatories, subpoenas,

 and requests for production.   The United States submits herewith its proposed Preliminary Order

 of Forfeiture.


          Dated: ________ __, 2019                        Respectfully submitted,

                                                          JEFFREY B. JENSEN
                                                          United States Attorney

                                                           /s/
                                                          STEPHEN CASEY, #58879MO
                                                          Assistant United States Attorney
                                                          111 South 10th Street, Suite 20.333
                                                          Saint Louis, Missouri 63102
                                                          Telephone:     (314) 539-2200
                                                          Facsimile:     (314) 539-2312




                                                  6
Case: 4:15-cr-00404-HEA Doc. #: 2300 Filed: 07/12/19 Page: 7 of 10 PageID #: 11084




                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF MISSOURI
                                         EASTERN DIVISION

  UNITED STATES OF AMERICA,                         )
                                                    )
        Plaintiff,                                  )
                                                    )
  v.                                                )     Case No. 4:15CR00404 HEA
                                                    )
  ADRIAN LEMONS,                                    )
                                                    )
        Defendant.                                  )

                              PRELIMINARY ORDER OF FORFEITURE

         WHEREAS, Defendant Adrian Lemons has pled guilty to Count 19 of the Fifth

 Superseding Indictment charging the offense of Conspiracy to Commit Drug Trafficking, in

 violation of Title 21, United States Code, Sections 841(a)(1) and 846;

         WHEREAS, the Fifth Superseding Indictment also alleged the forfeiture of any property

 constituting, or derived from, any proceeds obtained, directly or indirectly, as a result of the offense

 alleged in Count 19, and any property used, or intended to be used, in any manner or part to commit

 or to facilitate the commission of such offense;

       WHEREAS, the United States is entitled to a forfeiture money judgment based on the total

 value of any property constituting, or derived from, any proceeds obtained, directly or indirectly,

 to the commission of Defendant’s offense, as determined by the Court;

         WHEREAS, by virtue of said Guilty Plea Agreement and Rule 32.2(b)(1) of the Federal

 Rules of Criminal Procedure, this Court determines, based upon the evidence and information


                                                    7
Case: 4:15-cr-00404-HEA Doc. #: 2300 Filed: 07/12/19 Page: 8 of 10 PageID #: 11085




 before it, including Defendant=s Guilty Plea Agreement, that the below described property is

 subject to forfeiture, and that the United States has established the requisite nexus between the

 Subject Property and Defendant’s offense, and Defendant is subject to a forfeiture money

 judgment in the amount of $XXXXXXX;

        ACCORDINGLY, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED:

        1.      That the following property is hereby forfeited to the United States pursuant to Title

 21, United States Code, Section 853: any property constituting, or derived from, any proceeds

 obtained, directly or indirectly, as a result of the offense of Conspiracy to Commit Drug

 Trafficking, and any property used, or intended to be used, in any manner or part to commit or to

 facilitate the commission of such offense.

        2.      That the following Subject Property is declared forfeited:

             a. Approximately $245,492.53 U.S. Currency seized on or about January 13, 2016;

             b. Approximately $4,000.00 U.S. Currency seized on or about January 13, 2016;

             c. One 2005 BMW Coupe 645Ci, VIN: WBAEH73445B192800 seized on or about
                January 13, 2016;

             d. Real Property located at 11553 Poggemoeller Ave., together with all
                appurtenances, improvements, and attachments thereon:

             e. Miscellaneous Jewelry seized on or about January 13, 2016, more particularly
                described as follows:

                   i.   One 10KT white gold diamond bracelet,
                  ii.   U.S. Polo Assn. wrist watch;
                 iii.   One pair 14KT white gold earstuds;
                 iv.    One stainless steel gent's Movado watch, Model 0606800 with misc watch
                        links and pins, Ser No: 13506901;
                  v.    One brass & white gold moth jewlery "grillz;"
                 vi.    One gent's Johnny's brand wristwatch;
                vii.    One square link chain and diamond cross pendant;

                                                  8
Case: 4:15-cr-00404-HEA Doc. #: 2300 Filed: 07/12/19 Page: 9 of 10 PageID #: 11086




                viii.   One 10KT white gold mouth jewelry "grillz;"
                 ix.    One gent's Rolex Oyster Perpetual watch with approximate diamond
                        weight 27.85ct on band, Ser No: 6510592;
                   x.   One 14KT yellow gold man's diamond cluster ring;
                  xi.   One pair of earrings, silver in color with clear stones with missing backs;
                 xii.   One silver bowtie ring, silver in color with clear stones-missing a stone;
                xiii.   One bowtie earring (not a pair), silver in color with clear stones- missing a
                        middle stone;
                xiv.    Two fashion rings, one silver in color, one gold in color; and
                 xv.    One gent's Kenneth Cole Quartz wristwatch.

        3.         A forfeiture money judgment in the amount of $xxxxxxx is entered against the

 Defendant, and the Defendant is ordered to pay that amount.

        4.      That the aforementioned forfeited property is to be held by the United States, as

 indicated, in its secure custody and control.

        5.      That pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

 United States is hereby authorized to conduct any discovery permitted by the Federal Rules of

 Civil Procedure in order to identify, locate, or dispose of any property subject to forfeiture under

 this order, including depositions, interrogatories, subpoenas, and requests for production.

        6.      That pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

 Order shall become final as to Defendant at the time of sentencing, and shall be made part of the

 sentence and included in the judgment.

        7.      That the United States shall publish notice of this Order and send notice to any

 person who reasonably appears to be a potential claimant with standing to contest the forfeiture as

 set forth in Federal Rule of Criminal Procedure 32.2(b)(6) and Title 21, United States Code,

 Section 853(n).




                                                  9
Case: 4:15-cr-00404-HEA Doc. #: 2300 Filed: 07/12/19 Page: 10 of 10 PageID #: 11087




           8.     That upon adjudication of all third-party interests, this Court shall enter a Final

 Order of Forfeiture pursuant to Title 21, United States Code, Section 853(n), in which all of the

 property to which the United States is entitled will be ordered forfeited, to be disposed of according

 to law.

           The Clerk is hereby directed to send copies of this order to all counsel of record and the

 United States Marshal.


           So ordered this ______ day of ________________ , 2019.



           _______________________________
           HONORABLE HENRY E. AUTREY
           UNITED STATES DISTRICT JUDGE




                                                  10
